Citation Nr: 0428896	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  97-33 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including on the basis of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
May 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1996 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Unfortunately, because further development of the evidence is 
still needed, the Board cannot yet decide this appeal.  So 
the case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In a March 1994 statement, the veteran reported that he had 
experienced respiratory problems ever since returning from 
Vietnam.  He indicated that he had been treated for a bout of 
pneumonia in the early 1970's at the Bronx, New York, VA 
hospital.  The claims file contains a one-page document 
called a Tuberculosis Case Report, with a difficult-to-
discern handwritten entry of the date, probably December 19, 
1974.  The report indicates the patient could not be located.  
Also of record is VA Form 10-7131, dated December 23, 1974, 
indicating an admission diagnosis of right middle lobe 
pneumonia.  The medical facility identified in this form is 
the Bronx VA hospital.  A report of hospitalization at the 
Bronx, New York, VA hospital, if in fact treatment was 
provided, is not of record and must be obtained.

The veteran's March 1994 statement also relates that he had 
received treatment for another bout of pneumonia in the early 
1980's at Long Island Jewish Hospital, and yet another bout 
of pneumonia in 1992 at Doylestown General Hospital in 
Doylestown, Pennsylvania.  He also indicated that he had been 
receiving treatment from a private pulmonologist, who had 
been caring for him as a result of the 1992 bout of 
pneumonia.  Any of these available pertinent private medical 
records also must be obtained. 

The veteran's service medical records (SMRs) show that he was 
evaluated at a clinic in March 1968 for complaints of sore 
throat, laryngitis and a cough - symptoms associated with an 
upper respiratory infection.  He later presented at a clinic 
in July 1969, again complaining of a cough, nonproductive 
except in the morning when it was productive of greenish 
sputum.  He also reported chest pain.  Physical examination 
showed no chest wall defect, and the chest exhibited equal 
expansion, with no rales or rhonchi.  The impression was 
bronchitis.  The chest was clear to physical examination, and 
a chest x-ray was normal in January 1970 during the veteran's 
treatment at a service department facility for a gunshot 
wound to his right thigh.  

The veteran was afforded a VA respiratory examination in 
September 1994.  He gave a history of chronic cough with 
sputum production, recurrent pneumonia, and repeated episodes 
of bronchitis since service.  He reported being on patrols in 
Vietnam when he was exposed to chemicals that were sprayed by 
helicopters to kill vegetation.  The diagnosis was chronic 
bronchitis with reversible component, and possible chronic 
obstructive pulmonary disease or asthmatic bronchitis.

On VA respiratory examination in May 1997, clinical 
inspection showed bilateral rhonchi.  The assessment was that 
the veteran was not currently experiencing an acute asthma 
attack.  As well, pulmonary function testing 
disclosed obstructive airway disease.

Establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).



Here, the evidence confirms an episode of bronchitis in 
service, and there also is medical evidence showing chronic 
bronchitis in the years after service.  The veteran alleges 
that his respiratory symptoms have persisted since service, 
thereby warranting service connection.  See 38 C.F.R. 
§ 3.303(b) (2004).  See, too, Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997) (discussing what type of evidence is 
needed to prove chronicity or continuity of symptomatology).  
There currently is no medical opinion, however, as to whether 
there indeed is any relationship between a present 
respiratory disorder and the bronchitis the veteran had in 
service.  So an examination is needed to make this important 
determination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for a 
respiratory disorder since service.  In 
particular, ask that he provide as much 
detail and information as possible 
concerning his purported treatment at the 
VA Medical Center in the Bronx, New York, 
during the early 1970's; as well as any 
additional private medical treatment he 
may have received in the early 1980's at 
Long Island Jewish Hospital; in 1992 at 
Doylestown General Hospital; and during 
the years since 1992 from a private 
pulmonologist.  Obtain all indicated 
records that are not already on file.



2.  Thereafter, schedule the veteran for 
a VA respiratory examination to obtain a 
medical opinion responding to the 
following question:

Is it at least as likely as not that any 
current respiratory disorder, including 
chronic bronchitis, had its onset 
in service or is otherwise attributable 
to service?  Please note the legal 
standard of proof in formulating a 
response.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should discuss the reasons.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the question posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claim.  

3.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


